DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              CARLOS CAICEDO and GLORIA CAICEDO,
                           Appellant,

                                    v.

       UNIVERSAL PROPERTY & CASUALTY INSURANCE CO.,
                         Appellee.

                              No. 4D19-3827

                         [December 31, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas Richard Lopane, Judge; L.T. Case No.
CACE13-019155.

  Erin M. Berger and Melissa A. Giasi of Giasi Law, Tampa, for
appellant.

  Elizabeth K. Russo of Russo Appellate Firm P.A. and Steven J.
Chackman of Bernstein, Chackman, Liss, Hollywood, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.